DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/2/2022 has been entered.  Claims 1-20 remain pending in the present application. 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  per MPEP 714 part II, the claims must include status identifiers such as (currently amended), (original), (canceled), etc.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 14 and 19, the limitation “the inner cavity is configured to allow upper and lower ends of the support rod to pass through or the inner cavity is configured without penetrating through the upper and lower ends of the support bar” renders the claim indefinite in the Examiner’s position.  Firstly, the term “support bar” lacks antecedent basis in the claim.  Furthermore, the term “support bar” is not identified in the specification and therefore it is unclear what the Applicant is referring to (e.g. support body, support rod, etc.).  Applicant attempts to clarify this language in the Remarks dated 11/2/2022 by stating that the amendments make the limitations clear.  However, it is unclear how the support rod (111) passes through the cavity (11) as required by the claim.  Further, it is unclear what the Applicant means by stating that the cavity (11) is configured without penetrating through the upper and lower ends of the support bar.  Is the Applicant referring to the “support rod” rather than support bar or some other structure?  It is requested that the Applicant clearly explain what is being claimed in this instance and amend the claim so that no antecedent basis issues are present.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson US 2011/0114807 (hereinafter Richardson) in view of Grassi US 2016/0091007 (hereinafter Grassi).
Re. Cl. 1, Richardson discloses: A treetop support (Fig. 3b), applicable to a treetop of a Christmas tree to allow a treetop decorative piece to be fixed to the treetop of the Christmas tree by the treetop support (see Fig. 3b, applicable to the top of a tree via 10 and holding a decorative piece via 26b); wherein the treetop support comprises a support body (28, Fig. 3b), and a support assembly (26b, Fig. 3b) and an adjustment assembly (40, Fig. 3b) that are fitted on the support body (see Fig. 3b), wherein the support assembly comprises at least two support members (see 42, Fig. 3b), the outer surface of each of the support members being formed as a support surface (see Fig. 3b, Paragraph 0036, Lines 1-6).
Re. Cl. 9, Richardson discloses: A treetop support (Fig. 3b), applicable to a treetop of a Christmas tree to allow a treetop decorative piece to be fixed to the treetop of the Christmas tree by the treetop support (see Fig. 3b, applicable to the top of a tree via 10 and holding a decorative piece via 26b); wherein the treetop support comprises a support body (28, Fig. 3b), and a support assembly (26b, Fig. 3b) and an adjustment assembly (40, Fig. 3b) that are fitted on the support body (see Fig. 3b), wherein the support assembly comprises a plurality of support members (42, Fig. 3b), each of the support members being pivotably fitted on the support body (see Fig. 3b), an outer surface of each of the support members being formed as a support surface (see Fig. 3b, Paragraph 0036, Lines 1-6). 
Re. Cls. 1 and 9, Richardson does not disclose wherein the support body comprises a support rod, an upper end of each of the support members being pivotally fitted on an upper end of the support rod, the support surfaces being collectively formed as a cylindrical support surface or a prismatic surface of the support assembly; and the adjustment assembly is displaceably arranged along an extending direction of the support rod, and the adjustment assembly comprises an adjustment portion, the adjustment portion being fitted on a lower end or an inner wall of each of the support members (Cl. 1) or; the adjustment assembly is displaceably arranged along an extending direction of the support body, and the adjustment assembly is fitted on a lower end or an inner wall of each of the support members (Cl. 9). Grassi discloses an expandable fixing device (see 2, 6, 4 and 6b Fig. 1) which includes a support body (4, Fig. 1), a support assembly (6, Fig. 1) and an adjustment assembly (2, Fig. 1).  Re. Cl. 1, Grassi discloses the support body comprises a support rod (see 4, Fig. 1), an upper end of each of the support members being pivotally fitted on an upper end of the support rod (see Fig. 1, Paragraph 0030, Lines 1-5), the support surfaces being collectively formed as a cylindrical support surface or a prismatic surface of the support assembly (see Fig. 1, the three arms 6 would form a prismatic surface); and the adjustment assembly is displaceably arranged along an extending direction of the support rod (see Fig. 1 or 7, the adjustment assembly 2 is adjustable along an extension direction of the threaded portion of 4), and the adjustment assembly comprises an adjustment portion (see Fig. 1, surface of 2 which engages 6 to drive them outwards), the adjustment portion being fitted on a lower end or an inner wall of each of the support members (see Fig. 1).  Re. Cl. 9, Grassi discloses the adjustment assembly is displaceably arranged along an extending direction of the support body (see Fig. 1 or 7, the adjustment assembly 2 is adjustable along an extension direction of the threaded portion of 4), and the adjustment assembly is fitted on a lower end or an inner wall of each of the support members (see Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the scissor mechanism of Richardson with the Grassi mechanism since Grassi discloses that such a modification enables for manual activation by rotating the fastener or torsion member (Abstract, Lines 5-7).  Furthermore, it has been held to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace one known means for another to achieve a predictable result.  Since both Richardson and Grassi discloses known means of expanding a fastener, it would have been obvious to one skilled in the art to substitute one method for the other. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Grassi as applied to claims 1 and 9 above, and further in view of English US 2014/0225486 (hereinafter English).
Re. Cl. 11, Grassi discloses the support body comprises a support rod; (see 4, Fig. 1) and that the arms rotate outwardly, like a tripod, but does not explicitly disclose how they are attached to the device 8 (Paragraph 0030, Lines 1-3). Therefore, Grassi does not disclose the support member and the support rod are correspondingly provided with a pivot shaft and a shaft base respectively. English discloses an expanding fastener (Fig. 1) which includes support members (48, Fig. 5) attached to a support rod (41, Fig. 5) that are pivotally attached (see Fig. 5, via 56-57).  Re. Cl. 11, English discloses the support member and the support rod are correspondingly provided with a pivot shaft and a shaft base respectively (see 57 and 56, Fig. 5).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Grassi device to have the arm pivotally connected via a shaft and shaft base as disclosed by English since Grassi discloses the arms can be attached to rotate outwardly like a tripod (Paragraph 0030, Lines 1-3) and English discloses a known manner of attaching arms in a tripod fashion (see Fig. 5). 
Allowable Subject Matter
Claims 2-8, 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that the amendments to claims 14 and 19 overcome the 35 USC 112 rejections, the Examiner disagrees.  An explanation as to why the claims are still indefinite is included above.  In light of the explanation above, Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that D2 (Grassi) does not disclose surface of the arms acts on the spindle since ends of the arms actually work on the spindle, the Examiner disagrees.  Applicant’s claim requires “an outer surface of each of the support members being formed as a support surface,” which does not distinguish over ends of the arms.  As can be seen in Figs. 1-3, the ends of the arms (6b) are outer surfaces since they extend outward and engage an interior of the spindle (1).  Therefore, Applicant’s argument has been considered but are not persuasive since the claims do not require a structure different from what is taught by Grassi. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubokawa US 3534650, Carnevali US 2015/0198190, and Cashin US 9220349 disclose other known fastening devices which are presented to the Applicant for their consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632